Sheldon, J.
Under the will of Thomas Talbot, all his property real and personal, after certain life estates provided for, was devised and bequeathed to the First Universalist Church of Worcester. This .gave to that church a vested remainder. Bosworth v. Stockbridge, 189 Mass. 266. Being vested in interest upon the death of the testator, it does not become invalid merely because the right to actual possession and enjoyment may be postponed to a time beyond that limited by the rule against perpetuities. Gray
*547v. Whittemore, 192 Mass. 367, 373, 374. There is no ground upon which the final limitation to the church can be declared void. There could be no contention to the contrary unless some of the prior limitations to tenants for life are invalid, even if such a contention could be made at all. See Gray’s Rule Against Perpetuities, §§ 251 et seq., and the cases there collected. These prior limitations are, first, that a life estate is given to the testator’s widow and his adopted daughter jointly. This of course was valid. Upon the death of both of these beneficiaries, the property by the next limitation was to go to the children of Mrs. Bennett for their lives and the life of the survivor. As this limitation must take effect, if at all, upon the death of Mrs. Bennett, its validity cannot be doubted. These last life estates, if they come into existence, may last beyond the period limited by the rule, of a life or lives in being and twenty-one years thereafter reckoned from the death of the testator. This however would not avoid them after they once had taken effect. Gray v. Whittemore, 192 Mass. 367, 372. If Mrs. Bennett should have no children, and so if these secondary life estates never should come into being, this would simply accelerate the coming of the church into possession of the estate devised to it in remainder. Dow v. Doyle, 103 Mass 489.
It cannot now be said that Mrs. Bennett may not have children surviving her.
As no other objections to the decree of the Probate Court have been taken, that decree must be affirmed.

So ordered.